Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. This action is responsive to the reply filed on May 27, 2021.

3. Claims 1-3, 5-12, 14-21, and 23-27 have been examined. 

Response to Arguments
4. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Claim Rejections – 35 USC §103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6. Claims 1, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0228819 to Wei (art of record, hereafter “Wei”) in view of US 7,047,300 to Oehrke et al. (art of record, hereafter “Oehrke”), and further in view of US 2015/0163721 to Randell et al. (new art, hereafter “Randell”).

Claim 1.    
Wei discloses a method comprising:
providing a plurality of processing resources associated with a data warehouse (FIG.6 and FIG.7, web server nodes associated with 690/780, application server nodes associated with 690/780), 
the plurality of processing resources comprising at least one processor and at least one storage device (FIG.6 and FIG.7, server computers 660, 670, 763, 766 comprise at least one processor and at least one storage device);

the plurality of processing resources are part of an execution platform (FIG.29, after being replicated/on-demand mirrored, customer resources are part of Application Delivery Network ADN/Cloud Computing Environment);

receiving at least one processing request to process database data (0073, 0092 0093, database read/write operations, database access requests)
stored on a storage platform comprising a plurality of shared storage devices in association with the data warehouse  (FIG.6 and FIG.7, database server nodes  associated with 690/780), 

wherein a first group of the plurality of processing resources is associated with the at least one processing request and process the database data (FIG.6 and FIG.7, 660/670/763/766 process/access/read/write 680/773);

determining that one or more of 
a processing capacity of the first group of the plurality of processing resources has reached a threshold processing capacity (0017, 0076, 0088), and
a storage capacity associated with the plurality of computation resources has reached a threshold storage capacity (0006, 0062, 0089);
automatically scaling one or more of 
the processing capacity of the first group of the plurality of processing resources by adding additional processing resources to the data warehouse (0071, 0076, 0088, 0124, 0155) and the storage capacity of the storage platform by adding at least one additional storage device (0066, 0089, 0095)

the processing capacity/additional processing resources is/are allocated/added within the execution platform (FIG.6, allocated/added within ADN 690/ Cloud Computing Environment; FIG.7, allocated/added within ADN 780/ Cloud Computing Environment, FIG.22, allocated/added within ADN H60/H65/ Cloud Computing Environment; and FIG.29).

Wei does not disclose wherein the processing capacity and the storage capacity are independently scalable.
However, Oehrke further discloses wherein the processing capacity and the storage capacity are independently scalable.
Brief Summary Text - BSTX (18):
    The present invention is directed to a fully scalable and survivable network architecture and method. According to one feature of the invention, redundant front end processors (FEP) are implemented for each service offered by the data center to provide survivability to the data center. According to a second feature, data servers are separated from the front end processors to provide scalability. A switching device provides a connection between the front end processors and the data servers. Advantageously, an architecture according to the present invention allows for complete horizontal and vertical scalability of the data center. Additional FEPs may be added to address additional demand for a particular service or for additional services. Additional data storage capacity may be added independently. An architecture according to the present invention also provides complete fault tolerance. The combination of redundant application processors connected to separate data servers enables the system to remain fully operational when any single network component fails. Since the various FEPs and data storage devices operate at the same time, the redundancy is used efficiently. 
Description Paragraph - DETX (10):
    To add or remove processing or storage availability or capability, one or more application processors or storage devices, respectively, are added. For example, an additional owner or customer is provided with mail processing. If the current mail application processors are at or near capacity, an additional mail application processor is added (horizontal scalability). The load balancers or routers are configured to balance requests across the current and new mail application processors. If the current data storage devices are at or near capacity and the additional user requires data storage, then a new source of data is added, such as a new hard drive or a new cabinet. Thus, the processing and data storage capabilities are scaled independent of each other (vertical scalability). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Oehrke’s teaching into Wei‘s teaching.  One would have been motivated to do so to fully scale processing or storage capabilities as suggested by Oehrke.

Wei and Oehrke do not disclose the plurality of processing resources are divided into groups of processing resources; each group of the plurality of processing resources is associated with different groups or processing requests.
However, Randell further discloses the plurality of processing resources are divided into groups of processing resources (0034, 0060, 0067, 0085); 
each group of the plurality of processing resources is associated with different groups or processing requests (FIG.3, FIG.5, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Randell’s teaching into Wei and Oehrke ‘s teaching.  One would have been motivated to do so to enable geographical resource processing as suggested by Randell.


7. Claims 1, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (art of record, hereafter “Wei”) in view of US 2014/0172898 to Aguilera et al. (art of record, hereafter “Aguilera”), and further in view of US 2002/0165979 to Vincent (new art, hereafter “Vincent”).

Claim 1.    
Wei discloses a method comprising:
providing a plurality of processing resources associated with a data warehouse (FIG.6 and FIG.7, web server nodes associated with 690/780, application server nodes associated with 690/780), 
the plurality of processing resources comprising at least one processor and at least one storage device (FIG.6 and FIG.7, server computers 660, 670, 763, 766 comprise at least one processor and at least one storage device);

the plurality of processing resources are part of an execution platform (FIG.29, after being replicated/on-demand mirrored, customer resources are part of Application Delivery Network AND/Cloud Computing Environment);

receiving at least one processing request to process database data (0073, 0092 0093, database read/write operations, database access requests)
stored on a storage platform comprising a plurality of shared storage devices in association with the data warehouse  (FIG.6 and FIG.7, database server nodes  associated with 690/780), 

wherein a first group of the plurality of processing resources is associated with the at least one processing request and process the database data (FIG.6 and FIG.7, 660/670/763/766 process/access/read/write 680/773);

determining that one or more of 
a processing capacity of the first group of the plurality of processing resources has reached a threshold processing capacity (0017, 0076, 0088), and
a storage capacity associated with the plurality of computation resources has reached a threshold storage capacity (0006, 0062, 0089);
automatically scaling one or more of 
the processing capacity of the first group of the plurality of processing resources by adding additional processing resources to the data warehouse (0071, 0076, 0088, 0124, 0155) and 
the storage capacity of the storage platform by adding at least one additional storage device (0066, 0089, 0095)

the processing capacity/additional processing resources is/are allocated/added within the execution platform (FIG.6, allocated/added within ADN 690/ Cloud Computing Environment; FIG.7, allocated/added within ADN 780/ Cloud Computing Environment, FIG.22, allocated/added within ADN H60/H65/ Cloud Computing Environment; and FIG.29).


Wei does not disclose wherein the processing capacity and the storage capacity are independently scalable.
However, Aguilera further discloses wherein the processing capacity and the storage capacity are independently scalable
   [0017] The enhanced scalability of the various implementations disclosed herein (compared to existing database systems) stem from allowing query processing and concurrency control to be scaled independently from the storage servers. For example, the query processing and concurrency control may be performed at the clients. In this manner, the ability to process more SQL queries is proportional to the number of clients. As a result, increasing the number of clients provides additional hardware to process SQL queries. This increased hardware also provides the increased processing power used for scalable concurrently control. Because the concurrency control mechanisms running at the transactional key-value system constitute a simple service--merely storing key-value pairs--they can be efficiently scaled when the clients serve as the coordinators for their own transactions as featured by the various implementations disclosed herein. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Aguilera’s teaching into Wei‘s teaching.  One would have been motivated to do so to allow query processing and storages to be efficiently scaled as suggested by Aguilera.

Wei and Auilera do not disclose the plurality of processing resources are divided into groups of processing resources; each group of the plurality of processing resources is associated with different groups or processing requests.
However, Vincent further discloses the plurality of processing resources are divided into groups of processing resources (0034, 0038); 
each group of the plurality of processing resources is associated with different groups or processing requests (FIG.3, FIG.5, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vincent’s teaching into Wei and Aguilera‘s teaching.  One would have been motivated to do so to allocate resources based on specific criteria as suggested by Vincent.


8. Claims 1-3, 6-12, 15-21, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of US 9,208,032 to McAlister et al. (art of record, hereafter “McAlister”), and further in view of US 2010/0312891 to Pairault et al. (new art, hereafter “Pairault”).

Claim 1.    
Wei discloses a method comprising:
providing a plurality of processing resources associated with a data warehouse (FIG.6 and FIG.7, web server nodes associated with 690/780, application server nodes associated with 690/780), 
the plurality of processing resources comprising at least one processor and at least one storage device (FIG.6 and FIG.7, server computers 660, 670, 763, 766 comprise at least one processor and at least one storage device);

the plurality of processing resources are part of an execution platform (FIG.29, after being replicated/on-demand mirrored, customer resources are part of Application Delivery Network AND/Cloud Computing Environment);

receiving at least one processing request to process database data (0073, 0092 0093, database read/write operations, database access requests)
stored on a storage platform comprising a plurality of shared storage devices in association with the data warehouse  (FIG.6 and FIG.7, database server nodes  associated with 690/780), 

wherein a first group of the plurality of processing resources is associated with the at least one processing request and process the database data (FIG.6 and FIG.7, 660/670/763/766 process/access/read/write 680/773);

determining that one or more of 
a processing capacity of the first group of the plurality of processing resources has reached a threshold processing capacity (0017, 0076, 0088), and
a storage capacity associated with the plurality of computation resources has reached a threshold storage capacity (0006, 0062, 0089);
automatically scaling one or more of 
the processing capacity of the first group of the plurality of processing resources by adding additional processing resources to the data warehouse (0071, 0076, 0088, 0124, 0155) and the storage capacity of the storage platform by adding at least one additional storage device (0066, 0089, 0095)

the processing capacity/additional processing resources is/are allocated/added within the execution platform (FIG.6, allocated/added within ADN 690/ Cloud Computing Environment; FIG.7, allocated/added within ADN 780/ Cloud Computing Environment, FIG.22, allocated/added within ADN H60/H65/ Cloud Computing Environment; and FIG.29).

Wei does not disclose wherein the processing capacity and the storage capacity are independently scalable.
However, McAlister further discloses wherein the processing capacity and the storage capacity are independently scalable.
Description Paragraph - DETX (26):
    More specifically, the systems described herein may, in some embodiments, implement a service-oriented database architecture in which various functional components of a single database system are intrinsically distributed. For example, rather than lashing together multiple complete and monolithic database instances (each of which may include extraneous functionality, such as an application server, search functionality, or other functionality beyond that required to provide the core functions of a database), these systems may organize the basic operations of a database (e.g., query processing, transaction management, caching and storage) into tiers that may be individually and independently scalable. For example, in some embodiments, each database instance in the systems described herein may include a database tier (which may include a single database engine head node and a client-side storage system driver), and a separate, distributed storage system (which may include multiple storage nodes that collectively perform some of the operations traditionally performed in the database tier of existing systems). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine McAlister’s teaching into Wei‘s teaching.  One would have been motivated to do so to individually scale pooled resources as suggested by McAlister.

Wei and McAlister do not disclose the plurality of processing resources are divided into groups of processing resources; each group of the plurality of processing resources is associated with different groups or processing requests.
However, Pairault further discloses the plurality of processing resources are divided into groups of processing resources (0014, 0015, 0034, 0040, 0044, 0056); 
each group of the plurality of processing resources is associated with different groups or processing requests (0015, 0032, 0038, 0046, 0049).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Pairault’s teaching into Wei and McAlister‘s teaching.  One would have been motivated to do so to associate resources with specific regions as suggested by Pairault.

Claim 2.    
Wei discloses the method of claim 1, wherein adding additional processing resources comprises adding at least one additional processor to process the at least one request to process database data stored in the data warehouse (0004, 0006, 0060).

Claim 3.    
Wei discloses the method of claim 2, further comprising: determining that the at least one additional processor is no longer needed; and removing the at least one additional processor from the data warehouse (0017, 0021, 0023).

Claim 6.    
Wei discloses the method of claim 1, wherein each processing resource comprises a processor and a storage device (FIG.6, each computer 660 comprises a processor and a storage device; each computer 670 comprises a processor and a storage device; or each computer 680 comprises a processor and a storage device).

Claim 7.    
Wei discloses the method of claim 1, wherein the storage platform is physically separate from the plurality of processing resources (FIG.6, Database Servers 680 physically separated from Web Server Nodes 660 or Application Server Nodes 670).

Claim 8.    
Wei discloses the method of claim 2, wherein adding at least one additional processor to the data warehouse is accomplished without affecting a storage capacity of the plurality of shared storage devices
FIG.6, a web server computer or an application server computer is added without affecting Database Servers 680;
FIG.9, computers in BC Site 980 are added without affecting DB Servers in Origin Site 560;
paragraph 0156, computers in continent A are added without affecting Database Servers in continent B.

Claim 9.    
The method of claim 1, wherein the processing requests comprise a data retrieval request or a data storage request (0073, 0089, 0090).

Claims 10-12 and 15-18.
Claims 10-12 and 15-18 are system versions, which recite(s) the same limitations as those of claims 1-3 and 6-9, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 10-12 and 15-18.

Claims 19-21 and 24-27.
Claims 19-21 and 24-27 are medium versions, which recite(s) the same limitations as those of claims 1-3 and 6-9, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claims 19-21 and 24-27.



9. Claims 5, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of McAlister, Pairault, and further in view of US 2008/0052720 to Barsness et al. (art of record, hereafter “Barsness”).

Claim 5.    
Wei does not disclose the method of claim 1, wherein determining that the processing capacity has reached a threshold processing capacity comprises determining that a current query processing delay has exceeded a threshold delay.
However, Barsness further discloses determining that the processing capacity has reached a threshold processing capacity comprises determining that a current query processing delay has exceeded a threshold delay (0038).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Barsness’ teaching into Wei and McAlister‘s teaching.  One would have been motivated to do so to provide additional resources and get the query to run faster as suggested by Barsness.

Claim 14.
Claim 14 is a system version, which recite(s) the same limitations as those of claim 5, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 14.

Claim 23.
Claim 23 is a medium version, which recite(s) the same limitations as those of claim 5, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 23.


Conclusion
10. Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not  mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

11. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192